Citation Nr: 9917776	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  95-36 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an effective date earlier than November 2, 
1993 for the award of a 10 percent disability evaluation for 
the service-connected bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 18 to October 8, 
1983 and from February 1986 to February 1992.

This appeal arose from a February 1995 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  These denials were confirmed by a rating 
action issued in March 1996.  In July 1997, a rating action 
was issued which assigned an effective date of November 2, 
1993, but no earlier, for the award of the 10 percent 
disability evaluation for the service-connected knee 
disorders.  In January 1999, the veteran and his wife 
testified at a personal hearing conducted before a member of 
the Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from a low back disability which can be 
related to his period of service.

2.  The veteran's claim for an increased evaluation for his 
service-connected bilateral knee disorder was received on 
October 24, 1994; the evidence does not indicate that it was 
ascertainable prior to November 2, 1993 that an increased 
evaluation was warranted.



CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well 
grounded claim for service connection for a low back 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303(b) (1998).

2.  Under the governing law, the effective date of the award 
of the 10 percent evaluation for the veteran's service-
connected bilateral knee disability is November 2, 1993.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§ 3.400(o), Part 4, including §§ 4.1, 4.2, 4.7, Codes 5257, 
5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).


I.  Service connection for a low back 
disability

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1998).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498.

The veteran's service medical records revealed that he 
complained on June 10, 1988 of possibly hurting his back two 
days before while playing basketball.  He indicated that the 
pain had begun about a day before.  There was some decreased 
range of motion and he stated that his pain increased upon 
climbing stairs.  The objective examination found no spine 
tenderness; he was neurologically intact.  On March 1, 1989, 
he reported having low back pain for the past two days; its 
development was noted to be gradual.  The objective 
examination noted that his gait was normal and he displayed 
full range of motion with normal lordosis.  There was no 
tenderness to palpation, straight leg raises were negative 
and his deep tendon reflexes were within normal limits.  The 
assessment was mechanical low back pain.  He again complained 
of two days of back pain on August 30, 1989.  The objective 
examination was normal and the assessment was lumbar 
paravertebral muscle strain.  On September 15, 1989, he 
complained of mid-thoracic to low back pain for one week.  He 
had full range of motion, although he stated that he had 
pulling pain with side bending.  The assessment was lower 
thoracic strain.  On October 4, 1989, he still reporting 
having back pain.  There was slight tenderness over the 
paravertebral muscles from T10 to T11 without spasm.  The 
assessment was thoracic strain.  On February 5, 1990, he 
displayed tender and spastic paravertebral muscles over the 
lumbosacral spine.  The assessment was acute lumbosacral 
strain/spasm.  Three days later, range of motion was noted to 
be full and muscle strength was 5/5.  There was no muscle 
wasting.  Some decrease in flexion and extension of the 
lumbosacral spine was noted.  The assessment was muscle 
spasms.  During an examination performed in May 1991, he 
denied having recurrent back pain.  The examination was 
negative.

VA outpatient treatment records developed between November 
1993 and August 1994, noted his complaint on November 19, 
1993 of chronic low back pain, which he stated had begun one 
week before.  The objective examination noted functional back 
motion with low back pain on recovering from flexion.  There 
was no guarding of the back.  The diagnosis was back pain.  
In July 1994, he complained of having problems with arthritis 
in his back.  There were no spasms and there was no point 
tenderness or edema.  Straight leg raises were negative.

The veteran was examined by VA in January 1995.  He stated 
that he had injured his low back doing jumping jacks during 
physical training.  Since that time, he reported having 
recurrent episodes of back pain, accompanied by spasms.  The 
objective examination noted that the vertebral column was 
erect, and there was no evidence of postural abnormalities or 
deformities.  The muscles of his back were well developed.  
Forward flexion was to 90 degrees; extension was to 5 
degrees; lateral flexion was to 15 degrees bilaterally; and 
rotation was to 45 degrees bilaterally.  There was no 
evidence of pain on any of these motions.  An x-ray revealed 
no arthritic changes.  The diagnosis was chronic mild lumbar 
strain.  An August 1995 VA outpatient treatment record showed 
complaints of chronic low back pain.

VA examined the veteran in February 1996.  He stated that he 
had chronic low back pain, which was exacerbated weekly.  The 
objective examination noted moderate bilateral lumbosacral 
paravertebral spasm with flattening of the lumbar curve.  He 
displayed 85 degrees of forward flexion; 0 degrees of 
extension; bilateral lateral flexion of 30 degrees; and 
bilateral rotation of 30 degrees.  An x-ray was normal.  The 
diagnosis was mechanical low back syndrome.

The veteran and his wife testified before a member of the 
Board in January 1999.  He stated that he had first injured 
his back in 1988, at which time he had muscle spasms and 
sharp pains in the low back.  He indicated that he had 
initially hurt the back while playing basketball.  He was 
treated with ultrasound and physical therapy; he was also 
given muscle relaxers.  He then re-injured the back in 1989 
during physical training.  He was again treated with 
ultrasound, physical therapy and muscle relaxers.  Since his 
release from service, he has been provided with a back brace 
and noted that he still takes muscle relaxers.  He indicated 
that his doctor at VA is aware that he hurt his back in 
service and he indicated that he had not injured it since 
that time.  His wife stated that she recalled that he had 
slept on the floor in 1988 after his first injury.  She said 
that his pain was so bad that he would cry.  She indicated 
that he was still having the same type of pain.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, it is noted that the veteran did 
complain of low back pain in service in 1988, 1989 and 1990.  
Therefore, it is apparent that the evidence suggests the 
presence of an injury to the low back area in service, thus 
satisfying one element of the Caluza test for well 
groundedness.  The evidence also indicates the existence of a 
current disability, that is, mechanical low back syndrome.  
However, the question arises as to whether the injuries noted 
in service resulted in the development of a "chronic" 
condition.  After a careful review of the evidence of record, 
it is found that that evidence does not support a finding of 
chronicity in this case.  The objective evidence of record 
indicated that the veteran last complained of back pain in 
service in February 1990.  No other complaints were made 
after that time and the examination in May 1991 was normal, 
with the veteran denying the presence of recurrent back pain.  
There was no mention of back pain after his discharge from 
service in February 1992 until November 1993, at which time 
he had stated that the onset of the pain had been one week 
before.  This evidence clearly argues against a finding of a 
chronic condition in service.  Moreover, the veteran is not 
competent, as a layperson, to state that he has developed a 
chronic low back disability as a result of the injuries 
suffered in service.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  A chronic low back disability is not the type of 
condition that can be observed by a layperson.

Despite the fact that the veteran has not established 
chronicity, his claim could still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, supra.  
The evidence in this case, which indicated that a condition 
(low back complaints) was noted in service and which included 
evidence of continuity of symptomatology after service, does 
not include competent evidence relating the veteran's present 
low back syndrome to that symptomatology.  Clearly, medical 
expertise would be required in order to establish such a 
relationship.  The fact remains that there is no objective 
evidence relating the veteran's current condition to his 
period of service or to the symptomatology experienced after 
separation.  Therefore, it is found that the veteran's claim 
for service connection for a low back disability is not well 
grounded.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet. App. 
384 (1995).


II.  Entitlement to an effective date 
earlier than November 2, 1993 for the 
award of a 10 percent evaluation for the 
bilateral knee disorder

The applicable law clearly states that, when a claim is 
disallowed by the Board of Veterans' Appeals, it may not 
thereafter be reopened and allowed, and no claim based upon 
the same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991). 

According to 38 C.F.R. § 3.400(o)(2) (1998), the effective 
date of an increase in compensation is the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, the date of receipt of the 
claim.

The Board denied entitlement to a compensable evaluation for 
the veteran's bilateral knee disability in June 1994.  He 
then filed his claim for an increased evaluation for his 
service-connected bilateral knee disability on October 24, 
1994.  The only evidence that was in the claims folder during 
the one year period prior to the October 1994 claim were the 
VA outpatient treatment records developed between November 2, 
1993 and August 1994.  There were no records pertaining to 
the period between October 24 and November 2, 1993.  
Therefore, entitlement to a 10 percent evaluation prior to 
November 2, 1993 is not factually ascertainable.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for an earlier 
effective date for the award of compensable evaluations for 
his bilateral knee disorder.


ORDER

Service connection for a low back strain is denied.

An earlier effective date for the award of compensable 
evaluations for the service-connected bilateral knee disorder 
is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

